DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 06/08/2020 are acknowledged.
Claims 1-8 and 11-14 are pending for examination. Claims 9-10 and 15 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In regard to claims 2-3, “the step of determining” and “the step of providing” lack of sufficient antecedent bases.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (USPGPUB 2016/0270716), and further in view of Veen et al. (USPGPUB 2011/0092824). In regard to claims 1 and 11, Guan discloses a method and a device configured to localize gingival inflammation within a user's mouth (Figs. 1-10 and associated descriptions), comprising: a plurality of light sources configured to emit light (elements 11a-11d, Figs. 5-6 and associated descriptions), wherein at least some of the plurality of light sources emit light of different wavelengths to result in a plurality of emitted light wavelengths (multiple wavelengths, abstract; wavelengths, [0040] and [0046-0048]; Fig. 5 and associated descriptions); a light detector configured to obtain reflectance measurements from a location within the user's mouth to generate reflectance data for the location (element 12, Figs. 5-10 and associated descriptions); and a controller (element 13, Fig. 5 and associated descriptions) configured to: (i) receive the obtained reflectance data (Figs. 5 and 9 and associated descriptions); and (ii) determine, using the demodulated reflectance data, whether gingiva at the location is inflamed (Figs. 7-10 and associated descriptions; [0029-0030]; [0047]; [0074-0075]).
Guan further disclose “timing for illumination by light sources and image capture by imaging sensor array is controlled by control logic processor” ([0058]) but does not specifically disclose to simultaneously emitting light by a plurality of light sources with different wavelengths, each of the different wavelengths is modulated with a distinct code; a controller configured to demodulate the obtained reflectance data.
Veen teaches an optical tissue monitoring device/ method (Figs. 1-5 and associated descriptions) comprises a plurality of light sources (elements 1 and 2, Figs. 1-2 and associated descriptions) configured to simultaneously emit different wavelengths (FDM and/ or CDM, Figs. 4-5 and associated descriptions; [0019]; [0024], wavelengths, [0037]; [0047]; [0059]), each of the different wavelengths is modulated with a distinct code (different frequencies/ codes, Figs. 4-5 and associated descriptions; [0019]; [0024], wavelengths, [0037]; [0047]; [0059]); a controller configured to demodulate the obtained reflectance data (elements 5 and 8-14, Figs. 2-3 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timing for illumination by light sources and image capture by imaging sensor of the method/ device (Guan) to incorporate the FDM and/ or CDM with associated operation functions/ elements/ steps as taught by Veen, since both devices are optical tissue monitors for hemoglobin/ oxygen sensing and one of ordinary skill in the art would have recognized that the modulation functions/ steps as taught by Veen reduce interferences/ noise (see Veen). The rationale would have been to obtain more accurate optical measurements.
In regard to claims 2 and 12, Guan as modified by Veen discloses the step of determining, by the controller using demodulated reflectance data, whether the location comprises gingiva (Figs. 1-2, 4 and 7-8 and associated descriptions; [0029-0033]; [0045] ; [0073]; [0077] of Guan).
In regard to claim 3, Guan as modified by Veen discloses the step of providing information regarding whether gingiva at a location comprises inflammation (Figs. 7-8 and associated descriptions; [0074-0077] of Guan).
In regard to claim 4, Guan as modified by Veen discloses the step of determining whether gingiva at a location is inflamed comprises determining an approximate tissue oxygenation level of the gingiva, wherein a low tissue oxygenation level indicates gingiva inflammation (Figs. 1A, 2 and associated descriptions; [0010-0011]; [0029]; [0037-0043]; [0050-0053]; equations 1-6 and associated descriptions of Guan).
In regard to claims 5 and 13, Guan as modified by Veen discloses a plurality of light detectors, each configured to obtain reflectance measurements from a different location within the user's mouth to generate reflectance data for that respective location (Figs. 5-10 and associated descriptions; pixel, [0058]; Figs. 7-10 and associated descriptions of Guan).
In regard to claims 6 and 14, Guan as modified by Veen discloses each of the plurality of light detectors obtain reflectance measurements simultaneously (FDM and/ or CDM, Figs. 4-5 and associated descriptions; [0019]; [0024], [0028-0029], [0047]; [0058-0059] of Veen).
In regard to claim 7, Guan as modified by Veen discloses the plurality of light detectors obtain reflectance measurements sequentially (interruption time period, [0020-0025of Veen).
In regard to claim 8, Guan as modified by Veen discloses a plurality of light emitters each comprising one or more light sources (elements 11a-11d or 11a/11b and 11c/11d, Fig. 5 and associated descriptions of Guan).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Norris (USPGPUB 2005/0187451) teaches an oximetry device comprises the use of CDM (Figs. 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791